Petition for Writ of Mandamus Denied and Memorandum Opinion filed October 30,
2012.




                                         In The

                      Fourteenth Court of Appeals

                                   NO. 14-12-00972-CV




    IN RE PAUL SHKEDY, GARY SHKEDY, and WRAPTOR EQUIPMENT,
                             Relators


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                       On Appeal from the 80th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2012-05211

                           MEMORANDUM OPINION

      On October 23, 2012, relators Paul Shkedy, Gary Shkedy, and Wraptor Equipment
filed a petition for writ of mandamus in this court. See Tex. Gov’t Code §22.221; see also
Tex. R. App. P. 52. In the petition, relators ask this court to compel the Honorable Larry
Weiman, presiding judge of the 80th District Court of Harris County, to vacate or modify
the temporary injunction signed August 8, 2012.
       Mandamus is an extraordinary remedy that will issue only if (1) the trial court
clearly abused its discretion and (2) the party requesting mandamus relief has no
adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36
(Tex. 2004). We determine the adequacy of an appellate remedy by balancing the
benefits of mandamus review against its detriments. Id. at 136. In evaluating benefits and
detriments, we consider whether mandamus will preserve important substantive and
procedural rights from impairment or loss. Id. Appellate courts must be mindful that the
benefits of mandamus review are easily lost by overuse. Id. at 138.

       An interlocutory order granting a temporary injunction may be appealed. See Tex.
Civ. Prac. & Rem. Code § 51.014(a)(4). An aggrieved party’s remedy from a temporary
injunction is by interlocutory appeal. Reynolds, Shannon, Miller, Blinn, White & Cook v.
Flanary, 872 S.W.2d 248, 251 (Tex. App.—Dallas 1993, no writ). Where the legislature
has created the right to bring an interlocutory appeal, the remedy is adequate. In fact, the
remedy by appeal is actually superior to filing a petition for writ of mandamus.
Interlocutory appeals lie as of right and must be decided on the merits; mandamus, on the
other hand, is an extraordinary remedy, not issued as a matter of right, but at the
discretion of the court. Prudential, 148 S.W.3d at 138. Therefore, relators are not entitled
to mandamus relief because an adequate appellate remedy exists.

       Accordingly, we deny relators’ petition for writ of mandamus.



                                      PER CURIAM



Panel consists of Chief Justice Hedges and Justices Brown and Busby.




                                             2